723 N.W.2d 855 (2006)
Denise KAMISAR, Conservator for Jennifer Ann Kamisar, a Minor, Plaintiff-Appellee,
v.
PROVIDENCE HOSPITAL AND MEDICAL CENTERS, INC., d/b/a Providence Maternal Fetal Diagnostic Center, and William Blessed, M.D., Defendants-Appellants.
Docket No. 131851. COA No. 268100.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the June 30, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.